353 F.2d 214
Warren GALLOWAY and Earl James Mays, Appellants,v.CITY OF COLUMBUS, Mississippi, Appellee.
No. 22935.
United States Court of Appeals Fifth Circuit.
Nov. 24, 1965.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
L. H. Rosenthal, Claudia H. Shropshire, Detroit, Mich., for appellants.
Joe O. Sams, Jr., Columbus, Miss., for appellee.
Before JONES, Senior Judge,1 and GEWIN and BELL, Circuit Judges.
PER CURIAM:


1
On consideration of appellants' suggestion for summary reversal to which appellee has filed no response, although notified of such suggestion for summary reversal, and it appearing that the decision of the District Court was rendered prior to the decisions of this Court in Peacock v. City of Greenwood, (5 Cir.1965) 347 F.2d 679; and McNair, et al. v. City of Drew, Mississippi, (5 Cir.1965) 351 F.2d 498 (September 28, 1965), it is therefore ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is vacated and reversed, and the cause is remanded to the District Court for further consistent proceedings, which proceedings will include such factual hearings as may be appropriate.



1
 Of the Court of Claims, sitting by designation